The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received09 September 2022; which amends claims 1-3, 5, 7-10, 12 and 14.  Claims 1-14 remain pending in this application.
In response to Applicant’s amendment, the title remains objected to as being non-descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In this regard, the claims appear to be directed, not to generic management of energy and power supply (as per the instant title), but to adjusting operation of elements of a water supply service based upon predictions of energy/power supply and various energy/power demands.  The title should be amended to more accurately reflect this.
In response to Applicant’s amendment, the objection to the abstract and the 35 U.S.C. §112(a) rejection of claims are deemed to have been overcome and are, therefore, withdrawn.
In response to Applicant’s amendment, claims 1-14 stand rejected under  35 U.S.C. §112(b), for the following reasons:
In claims 1-3, 5, 8-10 and 12, there is now no clear and proper antecedent basis for each instance of the infrastructure service.  For the purposes of this Office action, Examiner presumes such claim element to be instead referring to a “water supply service.”
Further in amended claim 1, there is no context for the newly introduced determining clause, since there is no clear and proper functional antecedence for any surplus nor fluctuation.  The claim language provides no indication for what the surplus/fluctuation is in association with (i.e.; surplus of what? fluctuation of what?).  Also, there is no context for any hot water supply boiling time nor water supply equipment pump operation time.  In addition, the phrases long time and short time are deemed to be relative terms which render the claim indefinite, since these phrases are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, the clause is vague and indefinite, and has no clear metes and bounds.  Similarly applies to amended claim 8.
Further in claim 8, the limitation regarding the third procedure appears to be incomplete.  For the purposes of this Office action, Examiner presumes the limitation to have been intended to be similar to predicting a demand amount of a water supply service in the region, as presented in amended claim 1.
Further in amended claim 2, the reschedule clause has been presented as a mere statement of desired result, without more, which is not supported by the remainder of the instantly claimed elements of Applicant’s invention.  In this regard, the claim language does not support to match the electric power demand amount in the region with the electric power supply amount, as being a necessary result of reschedule(ing) a first time, at which electric power demand for water distribution occurs, to a second time earlier than a third time, at which demand of the infrastructure service in the region occurs (i.e.; the claim provides no support for how the mere rescheduling of the timing of demand for water distribution necessarily accomplishes matching electric power demand of a whole region with an electric power supply amount).  Similarly applies to amended claims 3, 9 and 10.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
In response to Applicant’s amendment, the previously presented 35 U.S.C. §§102 and 103 rejections of the claims are deemed to have been overcome and are, therefore, withdrawn.
Claims 1-4, 6, 8-11 and 13 are now rejected under 35 U.S.C. §103, as being unpatentable over Tanimoto et al. (U.S. Patent Application Publication No. 2014/0257584), similarly as provided for in the previous Office action (mailed 24 June 2022), further in view of Tomita et al. (U.S. Patent Application Publication No. 2011/0238232; previously cited) and/or Haji-Valizadeh (U.S. Patent Application Publication No. 2007/0130093; newly cited).
As per claims 1 and 8, as best understood by Examiner in view of the ambiguities noted above,  Tanimoto et al. teaches the instantly claimed energy management system (abstract) comprising: a processor; and a storage device (Fig 2, computing system), the processor predicting an electric power supply amount utilizing renewable energy in a predetermined region (Fig 3, 300b; Fig 5, S1-2, estimate PV (photovoltaic) power generation amount), predicting an electric power demand amount in the region (Fig 3, 300b; Fig 5, S1-2, estimate power demand), predicting a demand amount of a water supply service in the region (Fig 3, 300b; Fig 4, 223, hot water tank; Fig 5, S1-2, estimate hot water demand; para[0020], CEMS - community energy management system), predicting an electric power demand amount corresponding to the [water supply] service on a basis of the predicted demand amount of the [water supply] service in the region (Fig 3, 300b; Fig 5, S1-2, estimate hot water demand; para[0044], estimate energy demand), and determining to perform a first adjustment against a long time surplus or a second time adjustment against short time fluctuation wherein the first adjustment … (abstract; para[0045-0046], create operation schedules to optimize energy balance, such optimization of energy balance necessarily/naturally encompassing handling/resolution of surpluses/fluctuations in power supply/demand).
However, as per claims 1 and 8, Tanimoto et al. does not specifically provide that the first/second adjustments are necessarily comprising determining hot water supply boiling time, and … determining water supply equipment pump operation time, as instantly claimed.  In this regard, Tomita et al. teaches that it was known in the power management arts to manage the power demand of water supply services by adjusting at least boiling time (abstract; Fig 2, 126; Fig 5, S16; Fig 6, S31-S37; Figs 7A-B, scheduling boiling times; para[0003, 0006, 0010-0011, 0039-0040], operation time schedule of thermal operation of a water heater is adjusted, to facilitate demand-supply balance for an entire system).    Alternatively, Haji-Valizadeh teaches that it was known in the power management arts to manage the power demand of water supply services by adjusting at least water pump operation time (abstract; Fig 2; para[0015-0018, 0036-0038, 0043, 0055]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such adjustments in the system of Tanimoto et al., since both Tomita et al. and Haji-Valizadeh teach a resultant increased efficiency of power management.  Similarly applies to claims 2-3 and 9-10.
As per claims 4 and 11, Tanimoto et al. further teaches that the instantly claimed storage device retains meteorological performance information of the region in a past (para[0042, 0094], history), meteorological forecast information of the region in future (para[0043, 0052]), and operation schedule information of facilities in the region (para[0045-0049], including recalculating schedules), and the processor predicts the … demand amount in the region on a basis of the meteorological performance information, the meteorological forecast information, and the operation schedule information of the facilities (Figs 3 and 5; para[0045-0049]).  However, Tanimoto et al. does not specifically provide for the predicted demand amount being predicted hot water supply demand amount, as instantly claimed.  In this regard, Haji-Valizadeh further teaches that it was known in the art to forecast water demand and perform operational management based upon such forecasts (Fig 2, 52-58).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a capability in the system of Tanimoto et al., since Haji-Valizadeh teaches a resultant increased efficiency of operational management.
As per claims 6 and 13, Tanimoto et al. further teaches that the instantly claimed storage device retains performance information of electric power demand in the region in a past (para[0042, 0094], history), meteorological performance information in the region in the past, meteorological forecast information in the region in future (para[0043, 0052]), and operation schedule information of facilities in the region (para[0045-0049], including recalculating schedules), and the processor predicts the electric power demand amount in the region on a basis of the performance information of the electric power demand, the meteorological performance information, the meteorological forecast information, and the operation schedule information of the facilities (Figs 3 and 5; para[0045-0049]).
Claims 5 and 12 are rejected under 35 U.S.C. §103, as being unpatentable over Tanimoto et al. (U.S. Patent Application Publication No. 2014/0257584), further in view of Tomita et al. (U.S. Patent Application Publication No. 2011/0238232) and/or Haji-Valizadeh (U.S. Patent Application Publication No. 2007/ 0130093), as applied to claims 1 and 8 above, further in view of Joo et al. (KR 10-2013-0070562, with reference to the previously provided machine translation).
As per claims 5 and 12, Tanimoto et al. further teaches that the instantly claimed demand amount of the  [water supply] service in the region is a water supply demand amount in the region (Fig 4, 223, hot water tank), and the processor predicts the water supply demand amount in the region (Fig 3, 300b; Fig 5, S1-2, estimate hot water demand).  However, although Tanimoto et al. does teach use of smart meters (para[0025]), Tanimoto et al. does not specify estimating hot water demand on a basis of information from water supply smart meters of consumers of the water supply service, as instantly claimed.  In this regard, Joo et al. teaches using smart meters to predict water supply demand (para[0001] of translation).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such smart meter for estimating hot water demand in combined system of Tanimoto et al., Tomita et al. and/or Haji-Valizadeh, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 7 and 14 are rejected under 35 U.S.C. §103, as being unpatentable over Tanimoto et al. (U.S. Patent Application Publication No. 2014/0257584), further in view of Tomita et al. (U.S. Patent Application Publication No. 2011/0238232) and/or Haji-Valizadeh (U.S. Patent Application Publication No. 2007/ 0130093), as applied to claims 1 and 8 above, further in view of Farrokhabadi et al. (U.S. Patent Application Publication No. 2019/0362445).
As per claims 7 and 14, Tanimoto et al. further teaches that the instantly claimed storage device retains performance information of the electric power demand in the region in a past (para[0042, 0094], history), meteorological performance information in the region in the past, meteorological forecast information in the region in future (para[0043, 0052]) …, the electric power supply amount utilizing renewable energy is at least either the electric power supply amount by solar power generation or the electric power supply amount by wind-power generation (para[0019, 0021]), and the processor predicts the electric power supply amount by solar power generation on a basis of the meteorological performance information in the region in the past and the meteorological forecast information in the region in the past, and predicts the electric power supply amount by wind-power generation on a basis of the meteorological performance information in the region in the past, the meteorological forecast information in the region in the future … (Figs 3 and 5; para[0045-0049]).  However, Tanimoto et al. does not teach using terrain information relating to the region in the prediction, as instantly claimed.  In this regard, Farrokhabadi et al. teaches use of terrain information in predictions (para[0004]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such information in the combined system of Tanimoto et al., Tomita et al. and/or Haji-Valizadeh, since Farrokhabadi et al. teaches that it improves prediction accuracy.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/18/22